UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON

 

In re: Case No,18-11167
iSteven Jay Cunningham
CHAPTER 13 PLAN

 

 

 

_Original § AMENDED
|
l Debtor(s), Datc; August 1, 2018
|
I. Disclosure of Nonstandard Provisions and Plan‘s Modification of Sei:ured Debt:

 

A. Does this plan contain any nonstandard provisions {check one)?
X Yes
__ No
B. Does this plan limit the amount of a secured claim based on a valuation of the collateral for the claim
(cheek one]?
_ Yes
X No
C. Does this plan avoid a security interest or lien (eheck onc)‘?
___ Yes
X No
lt` the Debtor has either not indicated “yes" in the applicable section above or made no selection, any nonstandard provision or
language in this plan purporting to limit the amount of a secured claim based on a valuation of the collateral or to avoid a security
interest or lien is void. Even if the Debtor indicated “no" in Section l.B or Section l.C, the chtor may seek to limit the amount of a
secured claim based on a valuation of the collateral for the claim or avoid a security interest or lien through a motion or an adversary
proceeding

 

 

II. Means Test Result and Plan Duration:
Debtor is {check one):
§ a below median income debtor with a 36 month applicable commitment period
an above median income debtor with a 60 month applicable commitment period

The plan’s length shall not be less than the Debtor’s applicable commitment period unless the plan either provides for payment in t`ull
of allowed unsecured claims over a shorter period or is modified post~eontinnation. Ifthe Debtor is below median income, then the
plan’s length shall automatically be extended up lo 60 months after the first payment is due it`necessary to complete the plan

llI. Plan Payments to the Trustcc.'
No later than 30 days after the order for relief, the Debtor shall commence making payments to the 'l`mstee as follows:
A. AMOUNT: 32,223.00 (Sce section X for plan payment increases)
B. FREQUENCY (check one):
X Monthly
___ Twice per month
_ Every two weeks
__ Weckly
TAX REFUNDS: The Debtor (eheek onc):
__}§_ commits all tax refunds to funding the plan. Committed refunds shall be paid in addition to the plan payment
amount stated above.
_ does not commit; all tax refunds to funding the plan. It` no selection is made, tax refunds are committed
D. PAYMENTS: Plan payments shall be deducted from the Debtor's wages unless otherwise agreed to by the Trustee
or ordered by the Ceurt,
E. OTHER: Cimmits refunds in excess of $1,500

0

 

IV. Distribution of Plan Payments by the Trustee:
[LOca[ Bankmptcy Form 13-4, eff. lZfl?]

Seftware Copyright {¢:) 1996-2018 Best Case. LLC - www.bestcase.oorn Best Case Etankruprcy

CaSe 18-11167-€|\/|A DOC 49 Filed 08/03/18 Ent. 08/03/18 12255258 PQ. 1 Of 5

Upon confirmation of the plan, the Trustee shall disburse hinds received in the following order and creditors shall appiy them
accordingly, provided that disbursements for domestic support obligations and federal taxes shall be applied according to
applicable non-bankruptcy law:
A. ADM[NISTRATIVE EXPENSES:
l. Trustee. The percentage set pursuant to 28 USC §586(e).
2. Olher administrative expenses AS allowed pursuant to l l USC §§ 50?(£\](2} or ?O?{b).
3. The Debtor's Attomcy's Fecs: Prc-confirmation attomey's fees auditor costs and expenses are estimated to be
S 3,500.00 . $ 1,000.00 was paid prior to filing.
Approved attorney compensation shall be paid as follows (check one}:
a. “X_ Prior to all creditors
b. _ Monthly payments of $__
c. __ All remaining funds available after designated monthly payments to the following creditors: _.

 

 

d. _ Other; __“.
If no selection is madc, approved compensation will be paid after the monthly payments specified in Scctions IV.B and
IV.C.
B, CURRENT DOMEST!C SUPPORT OBLlGATIONS:
Creditor Monthly amount
-NONE- _ $ ___
C. SECURED CLAIMS: Only creditors holding allowed secured claims specified below or provided in Section X will

receive payment from the Trustee. Unlcss ranked otherwise, payments to secured creditors will be disbursed at the
same level. Securcd creditors shall retain their liens until the earlier of payment of the underlying debt, determined
under nonbankruptcy law, or discharge under ll U.S.C. § 1328. Securcd creditors shall not assess any late ehargcs,
provided payments from thc plan to the secured creditor are eurrent, subject to the creditor’s rights under state law if
the case is dismissed

The interest rates in the plan control except that (a) a lower interest rate included in a creditor’s proof of claim shall
control; and (b) the interest rate included in a creditor’s proof of claim for a claim secured by a mortgage or deed of
trust on real property shall control, unless otherwise provided in Seetion X or ordered following an objection to a
proof`ot`claini or in an adversary proceeding It`the interest rate is left blank, the interest rate shall be 12% except
that the interest rate for arrearages on claims secured by a mortgage or deed of trust on real property shall be 0%.

For claims secured by personal property, the monthly payment amounts in the plan control.

For claims secured by real property, the monthly payment amounts in the creditor’s proof of claim and notice of
payment change control unless otherwise provided in Section X.

If overall plan payments are sufficient, the Trustee may increase or decrease post~petition installments for ongoing
mortgage payments, homeovmer’s dues andfor real property tax holding accounts based on changes in interest rates,
escrow amounts, dues andfol‘ property taxes.

 

 

 

 

 

l, Payments on Claims or Non-Escrowed Postpetition Property Tax Holding Accounts‘ Securcd
Only by Security lnterest in the Debtor’s Principal Residence (Interest included in payments at contract rate, if
applicable):
Ongoing Payments:
Rank Monthlv Payment Creditor Collateral
9369 31st P|ace SW Seatt|e. WA 98126 King
1 $ 1,938.11 BS! Finaneia| Services County
Cure Paymcnts:
Monthly Arrears to be Interest
Rank pal:ment Creditor Collateral Cm»gd gate
9369 315t P|ace SW Seatt|e,
1 5 100.00 BSI Financlal Services _WA 93123 King County 5 210,012.69 0.00 %
2. Payments on Claims, or Non-Escrowed Postpetition Propcrty Tax Holding Aceounts, Securcd by

 

Real Property Other than the Debtor’s Prineipal Residence:
[Local Bankruptcy Forrn 13~4, eff. lZ/l’i’]

Softwaro C.opyrighl (c) 1995-2018 Best Case, LLC ~ www.hestcaso.oom Bost Case Bankruptcy

 

CaSe 18-11167-€|\/|A DOC 49 Filed 08/03/18 Ent. 08/03/18 12255258 PQ. 2 Of 5

Ongoing Payments:

 

lntcrcst
Rank Monthlv Payment Creditor Collateral m
$ -NouE- %
Cure Payments:
Monthly Arrears fo be Interest
M Payment M£I M§_@ Cured Ba_te
$ -NoNE- s %

 

 

3. Payments on Claims Securcd by Pcrsonal Propertv:

a. 910 Col]ateral,
The Trustec shall pay the contract balance stated in the allowed proof of claim for a purchase-money security
interest in any motor vehicle acquired for the personal use of` the Debtor within 910 days preceding the filing date of the petition or in
other personal property acquired within one year preceding the filing date of the petition as specified below. The Debtor stipulates that
pre-confinnation adequate protection payments shall be paid by the Trustec in the amounts stated as the “Pre-Confirmation Adequate
Protection Monthly Payrnent” or, if blank, in the amounts stated as thc "Monthly Payment” as specified below after the creditor files a
proof of claim.

Pre-Confirmation

M'mthl¥ Adequate Proteetion llltCI'CSf
Rank payment Creditor Collateral M,m;hlv payment Rate
$ -NONE- 5 %

 

 

 

b. Non-910 Collateral.
The Trustec shall pay the value of collateral stated in the proof of elaim, unless otherwise provided in Section X or ordered following
a timely objection to a proof of claim or in an adversary proceeding, for a security interest in personal property which is iron-910
collateral, The Debtor stipulates that pre-confirmation adequate protection payments shall be paid by the Trustec in the amounts stated
as the “Pre~Confirmation Adequatc Protection Monthly Payment" or, if blank, in the amounts stated as the “Monthly Payment” as
specified below after the creditor files a proofof claim.

 

 

Debtor's Pre-Confirmation
M°“thl}' Value of Adequatc Proteetion lm¢l'€§t
E\lll_( MB_H_* .C¥`e_dito_lj Collateral Ml;a_l Monthly Payment Ba_t'i-‘
$ -NONE- 3 3 "c
D. PRlORI'l`Y CLAIMS: Payment in full, on a pro rata basis, of filed and allowed claims entitled to priority in the
order stated in ll U.S.C. § 50?(a}.
E. NONPRIORITY UNSECURED CL.AIMS: No funds shall be paid to nonpriority unsecured creditors until all

secured, administrative and priority unsecured creditors arc paid in full, provided that no claim shall be paid before it is duc.
The Trustec shall pay filed and allowed nonpriority unsecured claims as follows (cheek onc):

_ 100%
X At least $ 0.00,

The Trustec shall pay the following specially classified nonpriority unsecured claims prior to other nonpriority unsecured

 

claims:
Rank Creditor Amount ol` Claim l’ercentage to be Paid Reason for Special Classif`ication
_T"_'_ONE_'___ ____ _________ $ _____ _ _ __ %
V. Direet Payments to be made by the Debtor and not bv the Trustee:

 

The following claims shall be paid directly by the Debtor according to the terms of the contract or support or withholding order, and
[Local Bankruptcy Form 13-4, et`f. 12f17]

Soitware Copyright {c} 1996-2013 Eest Case. LLC - wwi.v,bostease_com Best Case Bankruptcy

CaSe 18-11167-€|\/|A DOC 49 Filed 08/03/18 Ent. 08/03/18 12255258 PQ. 3 Of 5

shall receive no payments from the Trustee. {Payment stated shall not bind any party.)

A. DlRECT PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:

 

 

 

 

Creditor Current Monthly Support Obligation Monthlv Arrearage Payment
-NoNE- $ _ s

B. OTHER DIRECT PAYMENTS:
Creditor Nature of Debt Amount of Claim Monthly Pavment
-NONE- _ 5 _ $ _ _
Vl. Securcd Property Surrendered:

 

The secured property described below will be surrendered to the following named creditors on confirmation

The Debtor requests that upon confirmation, each creditor (including successors and assigns] to which the Debtor is surrendering
property pursuant to this section be granted relief froln the stays of` ll U.S.C, §§ 362{a) and 1301 (a} to enforce its security interest
against the property including taking possession and sale.

Creditor Propertv to be Surrendered
-NONE-
VII. Executory Contraets and Leases:

The Debtor will assume or reject executory contracts or unexpired leases as specified below. Assumption will be by separate motion
and order, and any cure andfor continuing payments will be paid directly by the Debtor under Section V, unless otherwise specified in
the plan. Any executory contract or unexpired lease not assumed pursuant to ll U.S.C § 365(d) is rejected. lt`rejected, upon
confirmation the creditor is granted relief from the stays of l l U.S.C. §§ 362(a) and 1301{a) with respect to the property which is the
subject of the rejected contract or lease, and any allowed unsecured claim for damages shall be paid under Section lV.E.

Contraethease Assumed or Re]'cctcd
-NONE-

VIII. Property of the Estate:

Property ofthe estate is defined in ll U.S.C. § l306(a). Unless otherwise ordered by the Court, property ofthe estate in possession of
the Debtor on the petition date shall vest in the Debtor upon confirmation llowever, the Debtor shall not lease, sell, encumber,
transfer or otherwise dispose of any interest in real property or personal property without the Court’s prior approval, except that the
Debtor may dispose ofunencumbered personal property with a value of$lU,OOO or less without the Court’s approval Property
(ineluding, but not limited to, bonuses, inlieritances, tax refunds or any claim) acquired by the Debtor post-petition shall vest in the
Trustec and be property of thc cstate. The Debtor shall promptly notify the Trustec if the Debtor becomes entitled to receive a
distribution of` money or other property (inchrding, but not limited to, bonuses, inheritanccs, tax refunds or any claim) with a value in
excess of $2,500, unless Section X specifically provides for the Debtor to retain the money or properly.

IX. Liquidation Analysis Pursuant to ll USC § 1325{a)(4)
The liquidation value of the estate is S 0.00 . To obtain a discharge, the Debtor must pay the liquidation value or the total of
allowed priority and nonpriority unsecured claims, whichever is less. Under ll U,S.C. §§ 1325(a){4) and 'l26(a](5), interest
on allowed unsecured claims under Section IV,D and lV.E shall be paid at the rate of_ % per annum from the petition date
(no interest shall be paid ifleft blank).

X. Nonstandard Provisions:

All nonstandard provisions of this plan are set forth in this section and separately numbered Any nonstandard provision placed
elsewhere in this plan is void. Any modifications or omissions to the form plan not set forth in this section are void.

[Local Bankruptey Forrn 13-4, eff. lZfl'?]
Software Copyright (c} 1996-2018 Best Case, LLC - mvw.bestcase_oom Best Case Eankroptcy

CaSe 18-11167-€|\/|A DOC 49 Filed 08/03/18 Ent. 08/03/18 12255258 PQ. 4 Of 5

1. Debtor shall pay his orr-going mortgage payment to BSl financia|. Debtor shall dedicate $100 of his monthly plan
payment towards curing the arrears of the BSI Financial mortgage for the initial 12 months of the plan.

2. Debtor shall increase hls plan payment to $5,223 a month commencing month 13 of the plan payment period. The
increased payment amount of $3,000 shall be dedicated to the BSl Flnancia| arrears.

3. Debtor shall increase his payment to $6,223 a month commencing month 25 of the plan payment period. The increased
payment amount of $4,000 shall be dedicated to the BS| Financia| arrears.

4. Debtor shall increase his payment to $7,223 a month commencing month 37 of the plan payment period. The increased

payment amount of $5,000 shall be dedicated to the BSl Financia| arrears.

5. Debtor shall pay $7,000 a month commencing month 49 of the plan payment period through month 60 of the plan
payment period in order to sure the pre-petition arrears to BS| Financia| in full over a 60 month commitment period.

6. Debtor shall apply for a loan modificationlrefinance during his chapter 13. |f the Debtor is able to procure a loan
modification or refinance, Debtor will file a motion with the court for approval and continue to pay his modified or
refinanced payment through the plan or payoff the chapter 13 plan.

By filing this plan, the attorney for the Debtor(s) or the Debtor(s) if not represented by an attorney certify that the wording and order
of the provisions in this plan are identical to those contained in l_ocal Bankruptcy Forrn 13-4, other than any nonstandard provisions

included in Section X.

fsi Justin Mishkin WSBA #

ll_ii_s'iin llllisiiEn_vll'sl?'.A #'§§8_6_4"_
Attorney for Debtor(s)

argue 1_,__2918_

Datc

l

(Signature__ age)

Steven Jay Cun ingham

DEBTOR

   
    

Dl¥;fzrtia

[Local Banltruptcy Form ]3~4, eff. 12! l ?]

Soflware Copyri'ght (c) 1996-2018 Best Case, LLE - umw.bestcaso_oom

August 1, 2018
Datc

Datc

Best Case Eenl<ruptcy

CaSe 18-11167-€|\/|A DOC 49 Filed 08/03/18 Ent. 08/03/18 12255258 PQ. 5 Of 5

